DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “eye tracking device” in claims 1 and 11; and “output device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  the comparing step of claim 1 states 
“comparing, using said one or more computers or computer networks, 
said one or more values for saccadic measurements with stored values or value ranges for subjects which suffer from said one or more neurological diseases, disorders, or injuries, wherein said saccadic measurements are at least one reflexive or guided test measurement selected from the group consisting of peak velocity, latency, and saccadic metrics;
and said one or more values of either or both fixation measurements or measurements associated with interruptions with stored values or value ranges for subjects which suffer from said one or more neurological diseases, disorders, or injuries, wherein said one or more values of either or both fixation measurements or measurements associated with interruptions are selected from the group consisting of stable fixations, ocular tremor, complex fixation instability, increased frequency fine amplitude chaotic tremor, chaotic fixations, vertical control, drift during fixation, increased frequency of square wave jerks, single pulse saccadic intrusions, double pulse saccadic intrusions, macro saccadic oscillations, and increased blink rate”. 

	
	Although the comparing step is technically definite under § 112 2nd paragraph and does indeed set forth a limited variety of parameters which are entailed in the comparing step, an issue of clarity and/or confusion could perhaps arise in select reasonable readings of the comparing step due to the number and length of included options for the claimed parameters (for saccadic measurements and fixation measurements) which could appear as a run-on limitation.  To wit: the syntactical location of the linking preposition (“with”) which establishes the comparing of said two parameters each specifically “with” stored values could perhaps be not entirely apparent given the length of the limitation(s).  In contrast, claim 11 does not seem to encounter the same risk of confusion and/or clarity as the list of optional parameters for each saccadic measurements and fixation measurements is limited separately from the active step of comparing each parameter category to stored values.   Appropriate correction is required.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11 recite “wherein said saccadic measurements are at least one reflexive or guided test measurement selected from the group consisting of…” (emphasis).  It is not clear how measurements (plural) can then be formed by a type of measurement (singular).  Examiner suggests amending the phrase to recite ‘wherein said saccadic measurements are at least one of reflexive or guided test measurements selected from the group consisting of peak’ in order to reduce the issue of clarity between a plural form being selected from a singular form. 

	In claim 2, it is not clear whether the term in parentheses is intended to be part of the claimed invention. 

	Claim 10 recites “wherein each of said steps are performed periodically after diagnosis and the beginning of a treatment regimen” (emphasis).  In the context of the claim, it is not clear whether the steps are to be performed: (1) after the diagnosis and after the beginning of the treatment regimen; or (2) after the diagnosis and at the beginning of the treatment regimen.  Examiner interprets the phrase in question to mean option (1).  

Claim 10 recites “each outputted match”.  It is not clear whether the recited “each outputted match” is meant to refer to the previously recited “at least one match” or a second, distinct recitation of matches.   

The following terms lack antecedent basis: 
	“said detecting step” in claim(s) 1;
	“said comparing step” in claim(s) 1 and 8;
	“said determining step” in claim(s) 8;
	“said match” in claim(s) 9;
	“said steps” in claim(s) 10; and 
“the beginning” in claim(s) 10. 
 
The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“subjects” in claim(s) 1, 8, and 11;
“a treatment regimen” in claim(s) 1 and 10; and
“stored values or value ranges” in claim(s) 1 and 11. 

Particular to the twice recitation of “a treatment regimen” in claims 1 and 10, after the second recitation of “a treatment regimen” in claim 10, it is not clear whether the final recitation of “said treatment regimen” in claim 10 refers to the treatment regimen recited in claim 1 or claim 10. 

In view of the § 112 4th paragraph rejections below, for claims 6-7, it is not clear if each of the repeated terms (the terms following “the group consisting of…”) which are present in both claims 1 and 6, and 1 and 7, are intended to refer to the same or distinct feature(s) / parameter(s).

Claim(s) 2-10 is/are rejected due to its/their dependence on claim 1. 
Claim(s) 12 is/are rejected due to its/their dependence on claim 11. 
Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites
 “wherein said one or more values for saccadic measurements includes at least a plurality of values and where said saccadic measurements are selected from the group consisting of peak velocity, latency, and saccadic metrics”

Where claim 1 already recites 
“wherein said saccadic measurements are at least one reflexive or guided test measurement selected from the group consisting of peak velocity, latency, and saccadic metrics”. 

The difference in language from claim 1 to claim 6 being in particular the inclusion of the phrase “includes at least a plurality of values” in claim 6. However, because claim 1 already recites the term “saccadic measurements”, the scope of a plurality of values is already actively encompassed.  The difference in language from claim 1 to claim 6 also being the inclusion of the phrase “wherein said saccadic measurements are at least one reflexive or guided test measurement” in claim 1 which appears to be actually more limiting than the scope of claim 6 which lacks said phrase.  Accordingly, claim 6 cannot be read to further limit the scope of claim 1. 

Similarly, claim 7 recites 
“wherein said one or more values of either or both fixation measurements or measurements associated with interruptions includes at least a plurality of values which are selected from the group consisting of stable fixations, ocular tremor, complex fixation instability, increased frequency fine amplitude chaotic tremor, chaotic fixations, vertical control, drift during fixation, increased frequency of square wave jerks, single pulse saccadic intrusions, double pulse saccadic intrusions, macro saccadic oscillations, and increased blink rate.” 

Where claim 1 already recites 
“wherein said one or more values of either or both fixation measurements or measurements associated with interruptions are selected from the group consisting of stable fixations, ocular tremor, complex fixation instability, increased frequency fine amplitude chaotic tremor, chaotic fixations, vertical control, drift during fixation, increased frequency of square wave jerks, single pulse saccadic intrusions, double pulse saccadic intrusions, macro saccadic oscillations, and increased blink rate” 

The difference in language from claim 1 to claim 7 being in particular the inclusion of the phrase “includes at least a plurality of values” in claim 7.  However, because claim 1 already recites the term “said one or more values of … fixation measurements or measurements associated with interruptions”, the scope of a plurality of values is already actively encompassed.  Accordingly, claim 7 cannot be read to further limit the scope of claim 1.  


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-9, and 11-12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kiderman (US 20120081666 A1).

For claim 1, Kiderman teaches A computer implemented method for assessing, screening, diagnosing or confirming a diagnosis of one or more neurological diseases, disorders, or injuries, [entire disclosure – see at least abstract] or for monitoring a treatment regimen of said one or more neurological diseases, disorders, or injuries,
 wherein said one or more neurological diseases, disorders or injuries are selected from the group consisting of small vessel ischemia, multiple system atrophy, progressive supranuclear palsy, [hereafter called PSP as in Kiderman ¶59 and abstract], cortical basal ganglionic degeneration, drug-induced tremor, and normal pressure hydrocephalus, comprising the steps of:
detecting horizontal and vertical positions of one or both eyes of a subject in response to fixed and moving light stimulus using an eye tracking device; [per ¶¶25-30 use of VOG system to present fixed and moving laser stimulus to eye for pupil to pursue — shown in Figs. 1-2]; 
determining from data detected in said detecting step using one or more computers or computer networks, [computer per ¶24 and ‘screenshots’ per ¶41 (being from a computer thereby)], one or more values for saccadic measurements [saccadic measurements throughout ¶¶30-40] and one or more values of either or both fixation measurements [fixations throughout ¶¶33-40 where per ¶9, “saccades serve as a mechanism for fixation”, and thereby to measure / evaluate saccades is to measure/evaluate a mechanism of fixations (a form of fixation measurements)] or measurements associated with interruptions;
comparing, using said one or more computers or computer networks,
said one or more values for saccadic measurements with stored values or value ranges for subjects which suffer from said one or more neurological diseases, disorders, or injuries, [comparison of saccadic measurements to threshold corresponding to PSP (i.e., a stored value for subjects which suffer from PSP) and adjusted for patient parameters and demographics per ¶60], wherein said saccadic measurements are at least one reflexive or guided test measurement selected from the group consisting of peak velocity, latency, and saccadic metrics; [saccadic measurements throughout ¶¶30-40 are at least a form of saccadic metrics]; 
 and said one or more values of either or both fixation measurements or measurements associated with interruptions with stored values or value ranges for subjects which suffer from said one or more neurological diseases, disorders, or injuries, [comparison of saccade measurements and derivative measurements thereof (corrective saccades, amplitudes, latencies throughout ¶¶30-40) are in relation to fixation targets presented to subject and thereby constitute a form of fixation measurements then compared to threshold for PSP per ¶60 (a stored value for subject suffering from PSP)], 
wherein said one or more values of either or both fixation measurements or measurements associated with interruptions are selected from the group consisting of stable fixations, [diminishing corrective saccades to fixation point in ¶33 constitutes a form of determining stable fixations], ocular tremor, complex fixation instability, [per ¶28, unlimited variability can be accounted for and reduced to an average in circumstances of repeated undershoot and overshoot saccades on fixation target (a form of complex fixation instability)], increased frequency fine amplitude chaotic tremor, chaotic fixations, [unlimited variability and repeat overshoot / undershoot in ¶28 is a form of chaotic fixations (i.e., fixations on areas other than the target fixations], vertical control, [saccade/fixation accuracy such as show in Fig. 4 and Fig. 1 with vertical movements per esp. ¶30 and then throughout ¶¶30-40 is a form of evaluating “vertical control”], drift during fixation, [corrective saccades shown in Figs. 1-2 can constitute a form of drift measurement, see also mention of overshoot and undershoot in ¶28], increased frequency of square wave jerks, single pulse saccadic intrusions, double pulse saccadic intrusions, macro saccadic oscillations, and increased blink rate;
 and outputting at least one match for said subject based on said comparing step to either a normal response or to said one or more neurological diseases, disorders or injuries. [accuracy output per Fig. 3, outputs within and without norm ranges in Fig. 4, quoted results for PSP in ¶60]. 

For claim 2, Kiderman teaches The computer implemented method of claim 1 wherein said reflexive or guided test measurement includes peak velocity [verbatim per Fig. 4] and said peak velocity is assessed as one or more of a normal peak velocity, [within norm per Fig. 4], a slowed peak velocity, [low velocity per Fig. 4], a severely slowed peak velocity, a slowed vertical velocity, an increased peak velocity, [Examiner notes: though only shown as low velocity and within norm in results box for peak velocity in Fig. 4, perhaps reasonably implicit — but not shown due to font size of display — is high velocity / above norm given similar above / below norm values in other parameter categories shown in Fig. 4], an increased variability of peak velocities, and an increased ratio of peak velocity relative to average velocity (Q-ratio).

For claim 3, Kiderman teaches The computer implemented method of claim 1 wherein said reflexive or guided test measurement includes latency [verbatim per Fig. 4] and said latency is assessed as one or more of normal latency, [within norm measurement for latency in Fig. 4], slightly increased latency, and severely increased latency.

For claim 4, Kiderman teaches The computer implemented method of claim 1 wherein said saccadic metrics are assessed as one or more of normal metrics, hypometric to target movement, hypermetric to target movement, and dysmetric. [Fig. 4 having an overall accuracy metric including within norm (normal metric) overshoot (hypermetric) and undershoot (hypometric)]. 

For claim 5, Kiderman teaches The computer implemented method of claim 1 wherein saccadic measurements further include one or more of lack of saccadic prediction for temporally guided saccades, [consider that subject/patient not accurately landing on saccadic target presented by laser per ¶¶25-30 and instead overshooting/undershooting per ¶¶27-28 and Figs. 1 and 4 can be determining lacking saccadic accuracy (i.e., a form of lacking “prediction” — coordination — for temporally guided saccades — in the form of temporally presented targets], paucity of self-guided intrinsic saccades, vertical ripple during horizontal saccades, and unilateral saccade deficits [various parameters determined for each left and right eye throughout disclosure — see perhaps most esp. Fig. 4 repeatedly charting left and right eye values — thereby encompasses determining unilateral saccade deficit (i.e., an eye above / below norm)]. 

For claim 6, Kiderman teaches The computer implemented method of claim 1 wherein said one or more values for saccadic measurements includes at least a plurality of values [plurality of values in Figs. 1-4 for eye movement tracking including amplitudes and final coordinates in Figs. 1-2] and where said saccadic measurements are selected from the group consisting of peak velocity, latency, and saccadic metrics.  [saccadic measurements throughout ¶¶30-40 are at least a form of saccadic metrics]. 

For claim 7, Kiderman teaches The computer implemented method of claim 1 wherein said one or more values of either or both fixation measurements or measurements associated with interruptions are selected from the group consisting of stable fixations, [diminishing corrective saccades to fixation point in ¶33 constitutes a form of determining stable fixations], ocular tremor, complex fixation instability, [per ¶28, unlimited variability can be accounted for and reduced to an average in circumstances of repeated undershoot and overshoot saccades on fixation target (a form of complex fixation instability)], increased frequency fine amplitude chaotic tremor, chaotic fixations, [unlimited variability and repeat overshoot / undershoot in ¶28 is a form of chaotic fixations (i.e., fixations on areas other than the target fixations], vertical control, [saccade/fixation accuracy such as show in Fig. 4 and Fig. 1 with vertical movements per esp. ¶30 and then throughout ¶¶30-40], drift during fixation, [corrective saccades shown in Figs. 1-2 can constitute a form of drift measurement, see also mention of overshoot and undershoot in ¶28], increased frequency of square wave jerks, single pulse saccadic intrusions, double pulse saccadic intrusions, macro saccadic oscillations, and increased blink rate. 

For claim 8, Kiderman teaches The computer implemented method of claim 1 wherein said determining step and said comparing step are performed by said one or more computers or computer networks to determine whether said subject has one or more of a smooth pursuit gain, a wandering gaze, [determination of fixation accuracy and saccadic precision (use, number, magnitude of corrective saccades) throughout ¶¶28-40 and in Figs. 1-2 and 4 constitutes a form of determining a “wandering gaze” (i.e., an inaccurate gaze)], and volitional movements to prevent recording, 
and to compare determinations with stored information for subjects which suffer from said one or more neurological diseases, disorders, or injuries. [per ¶60 for PSP]. 

For claim 9, Kiderman teaches The computer implemented method of claim 1 wherein said match is outputted at a pre-symptomatic state for said one or more neurological diseases, disorders or injuries for said subject.  [consider ¶59 detailing ‘early’ identification of PSP via determining difficulty moving eyes (i.e., saccadic and fixation metrics throughout reference for PSP) which would thereby be before later-stage symptoms such as manifesting dementia, mood swings, and substantial loss of gross motor control (gait, balance) — a form of match output at a “pre-symptomatic state”] [Examiner notes: the term “pre-symptomatic”,  under BRI, is here interpreted as before (pre) a symptom is detectable and not before any symptom is detectable (i.e., “state”) as the term “symptom” means, generally, observable evidence of a disease in a patient’s body — and thereby if a reference teaches detection of a disease before select later physical manifestations would be noticeable, then the feature of disease detection in a “pre-symptomatic state” is taught].  

For claim 11, Kiderman teaches A computerized system for assessing, screening, diagnosing or confirming a diagnosis of one or more neurological diseases, disorders, or injuries, or for monitoring a treatment regimen of said one or more neurological diseases, disorders, or injuries, [entire disclosure – see at least abstract], 
 wherein said one or more neurological diseases, disorders or injuries are selected from the group consisting of small vessel ischemia, multiple system atrophy, progressive supranuclear palsy, [PSP in abstract, ¶59], cortical basal ganglionic degeneration, drug-induced tremor, and normal pressure hydrocephalus, comprising:
an eye tracking device for detecting horizontal and vertical positions of one or both eyes of a subject in response to fixed and moving light stimulus; [VOG system per ¶¶25-30 to present fixed and moving laser stimulus to eye for pupil to pursue — shown in Figs. 1-2];
one or more computers or computer networks [computers per ¶24] which receive data from said eye tracking device for determining one or more values for saccadic measurements, [saccadic measurements throughout ¶¶30-40], wherein said saccadic measurements are at least one reflexive or guided test measurement selected from the group consisting of peak velocity, latency, and saccadic metrics;  [saccadic measurements throughout ¶¶30-40 are at least a form of saccadic metrics]; and one or more values of either or both fixation measurements, [comparison of saccade measurements and derivative measurements thereof (corrective saccades, amplitudes, latencies throughout ¶¶30-40 are in relation to fixation targets presented to subject and thereby constitute a form of fixation measurements then compared to threshold for PSP per ¶60 (a stored value for subject suffering from PSP)],  or measurements associated with interruptions,
 wherein said one or more values of either or both fixation measurements or measurements associated with interruptions are selected from the group consisting of stable fixations, [diminishing corrective saccades to fixation point in ¶33 constitutes a form of determining stable fixations], ocular tremor, complex fixation instability, [per ¶28, unlimited variability can be accounted for and reduced to an average in circumstances of repeated undershoot and overshoot saccades on fixation target (a form of complex fixation instability)], increased frequency fine amplitude chaotic tremor, chaotic fixations, [unlimited variability and repeat overshoot / undershoot in ¶28 is a form of chaotic fixations (i.e., fixations on areas other than the target fixations], vertical control, [saccade/fixation accuracy such as show in Fig. 4 and Fig. 1 with vertical movements per esp. ¶30 and then throughout ¶¶30-40], drift during fixation, [corrective saccades shown in Figs. 1-2 can constitute a form of drift measurement, see also mention of overshoot and undershoot in ¶28], increased frequency of square wave jerks, single pulse saccadic intrusions, double pulse saccadic intrusions, macro saccadic oscillations, and increased blink rate,
and comparing said one or more values for saccadic measurements with stored values or value ranges for subjects which suffer from said one or more neurological diseases, disorders, or injuries, and said one or more values of either or both fixation measurements or measurements associated with interruptions with stored values or value ranges for subjects which suffer from said one or more neurological diseases, disorders, or injuries; [comparison of saccade measurements and derivative measurements thereof (corrective saccades, amplitudes, latencies throughout ¶¶30-40) are in relation to fixation targets presented to subject and thereby constitute a form of fixation measurements then compared to threshold for PSP per ¶60 (a stored value for subject suffering from PSP)];
 and an output device [output display per ¶41] which outputs at least one match for said subject based on a comparison to either a normal response or to said one or more neurological diseases, disorders or injuries.  [accuracy output per Fig. 3, outputs within and without norm ranges in Fig. 4, quoted results for PSP in ¶60].

For claim 12, Kiderman teaches The computerized system of claim 11 wherein said one or more computers or computer networks to determine whether said subject has one or more of a smooth pursuit gain, a wandering gaze, [determination of fixation accuracy and saccadic precision (use, number, magnitude of corrective saccades) throughout ¶¶28-40 and in Figs. 1-2 and 4 constitutes a form of determining a “wandering gaze” (i.e., an inaccurate gaze)], and volitional movements to prevent recording.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiderman in view of Slobounov (US 20120108909 A1 – cited in IDS).

For claim 10, Kiderman fails to teach each of the steps performed periodically after diagnosis and the beginning of a treatment regimen, each match assessed for improvement or non-improvement during said regimen.  However, consider that Kiderman does teach in ¶61 that the method and embodiments thereof may be reasonably modified without departing from the scope of the invention. 
 Slobounov teaches a computer implemented method for assessing, screening, diagnosing or confirming a diagnosis of one or more neurological diseases, disorders, or injuries or for monitoring a treatment regimen of said one or more neurological diseases, disorders, or injuries, [entire disclosure – see at least abstract] where diagnostic steps are performed periodically after diagnosis (of a neurocognitive issue) and the beginning of a treatment regimen for a neurological disease, disorder or injury, and each outputted match is assessed for improvement or non-improvement during said treatment regimen. [progress monitoring including for treatment evaluation (i.e., re-performing neurological disease diagnostic steps after diagnosis and beginning of treatment) to gauge the subject’s progress during treatment (i.e., assessing for improvement or lack thereof) per ¶25, ¶¶34-35, ¶138, ¶259, ¶264].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of Kiderman to incorporate the progress monitoring steps of Slobounov (i.e., so that Kiderman would then perform the steps of claim 1 periodically after diagnosis and treatment for assessment of any improvement or lack thereof) in order to easily track the progression of the subject’s disease (i.e., PSP for Kiderman) and to adapt treatment as necessary so as to address deficiencies and avoid inefficiencies in treatment/rehabilitation.  As motivated by Slobounov ¶25 and ¶¶34-35. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   The cited references suggest the features of eye-tracking arrangements and methods for determining motor issues in patients including neuromotor issues. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791